DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. Applicant's election with traverse of Species VI, sub-species 2C-2D, sub-sub-species 1, claims 1-6, 8-9, 16, 18-20 in the reply filed on 07/18/2022 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive because the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Also claims 16, 18-19 do not read on elected species.

Claims 7, 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/18/2022.

Claim Objections
3.	Claims 1-2 are objected to because of the following informalities:  “adjacent” should be “adjacent to”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



4.	Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. There is no written description about “partially exposes”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-6, 8-9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 1 recites “partially exposes a top surface of the movable substrate support” is indefinite as it is not shown/clear is it the substrate support or the substrate exposed? Appropriate correction is required.

7.	Claim 1 defines “ ..to provide a stream of material flux ..into the first housing via the opening” is not clear what to do with it with the movable substrate support.  From the disclosure it appears the flux is to form a layer on a top surface of a substrate. Appropriate correction is required.

Claims 2-6, 8-9 are also rejected being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1-2 are rejected under 35 U.S.C. 103 as being obvious over Barstow et al (US 2014/0030887 A1) in view of Denim et al (US 2001/00000 A1).

Regarding claim 1: Barstow teaches in Fig. 4, 5A, 5B about a selective physical vapor deposition (PVD) chamber [0003], comprising:
a first housing 402 surrounding a movable substrate support 406;
a second housing 418 adjacent the first housing;

an opening 505, 515 (Fig. 5A, 5B) disposed between the first housing and the second housing that partially exposes a top surface of the movable substrate support, wherein the opening includes a first curved side (as shown in Fig. 5A, 5B component 506 has curved side and therefore the opening has curved side); and
an elongate target 416 disposed in the second housing to provide a stream of material flux  [0065] from the elongate target into the first housing via the opening.

Regarding claim 2: Barstow teaches in Fig. 4, 5A, 5B wherein the opening includes a second curved side opposite the first curved side (shutter 414/506 has curved side on both ends as shown).

Regarding claim 8: Barstow teaches in Fig. 4 wherein the movable substrate support can rotate. 

Regarding claim 9: Barstow teaches in Fig. 4 wherein the movable substrate support is coupled to a linear slide configured to move the movable substrate support linearly (up and down arrow under 402 and therefore linearly).


9.	Claims 3-6 are rejected under 35 U.S.C. 103 as being obvious over Barstow et al (US 2014/0030887 A1) in view of Mazzocco et al (US 2020/0013592 A1).

Regarding claim 3: Barstow does not explicitly talk about wherein the opening is about 170 mm to about 210 mm wide.

However Mazzocco teaches in [0048] –[0054] about during the linear scan, the two movable shields provide a movable opening corresponding to the position of the substrate 106 to facilitate the deposition while limiting the size and position of the stream 108 of material flux impinging upon the substrate support 104 (and substrate 106 disposed thereon). Thus, the two movable shields advantageously limit the overall size of the stream 108 of material flux, which in turn facilitates reduction in the size of the process kit shield needed to protect the substrate support 104 and deposition chamber interior from unwanted deposition on chamber surfaces.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to vary the size of the opening in Barstow’s device with routine experiment and optimization in order to facilitates reduction in the size of the process kit shield needed to protect the substrate support according to the teaching of Mazzocco ([0048]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 4: Barstow does not explicitly talk about wherein the first curved side has a radius of about 1.8 meters to about 2.1 meters.

However Mazzocco teaches in [0048] –[0054] about during the linear scan, the two movable shields provide a movable opening corresponding to the position of the substrate 106 to facilitate the deposition while limiting the size and position of the stream 108 of material flux impinging upon the substrate support 104 (and substrate 106 disposed thereon). Thus, the two movable shields advantageously limit the overall size of the stream 108 of material flux, which in turn facilitates reduction in the size of the process kit shield needed to protect the substrate support 104 and deposition chamber interior from unwanted deposition on chamber surfaces.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to vary the size of the opening in Barstow’s device with routine experiment and optimization in order to facilitates reduction in the size of the process kit shield needed to protect the substrate support according to the teaching of Mazzocco ([0048]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 5: As explained in claims 1-4 above, Barstow in view of Mazzocco teaches wherein the first curved side has a radius corresponding to a width (left and right of the page) and length (depth of the page) of the opening.

Regarding claim 6: As explained in claims 1-4 above, Barstow in view of Mazzocco teaches wherein a length (depth of the page)  of the opening is greater than a width (left and right of the page) of the opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897